Mr. Chief Justice Hernandez
delivered the opinion of the court.
On January 4, 1915, José María Casenave y García de Orozco presented a verified petition to the Judge of the District Court of San Juan, Section 1, praying that a peremptory or, if not, an alternative writ of mandamus issue to Notary Juan de Guzmán Benitez commanding him to produce and exhibit for examination or inspection by the petitioner the original draft of open will No. 163 executed on November 2, 1914, by Isabel Márquez y Orosas, whose collateral relative by consanguinity the petitioner claims to be and as such with a lawful interest in any intestate estate which *127the said Isabel Márquez might leave, as she has no ascendants or descendants.
After hearing the respondent the court, by an order of January 18, 1915, issued the peremptory writ of mandamus prayed for, from which order the respondent took the present appeal.
The petitioner bases his claim on section 1 of General Military Order No. 150 of September 26, 1899, which is explained and amplified by Order No. 177 of November 11, 1899, and which,'in his opinion, has not been repealed expressly or impliedly by any subsequent statute.
General Order No. 150 provides:
“I. En adelante los archivos de todos los tribu-nales, magistra-turas, notarías, registros, municipios y demás oficinas públicas, esta-rán accesibles a la inspección del publico, durante las horas de des-pacho.
“II. Todos los funcionamos o guardianes encargados de dichos archivos facilitarán copias legalizadas de los mismos a cualquiera que las solicitare, mediante el pago de los siguientes derechos:

“Por cada folio de traslado de un expediente_15 cent. m. americana.

“Por cada legalización de un traslado_25 cent. m. americana. ’ ’
The English text reads as follows:
“I. Hereafter the records of all courts, magistrates, notaries, registrars, municipalities, and other public offices, shall be open to the' inspection of the public during office hours.
“II. All officers or custodians in charge of such records, shall furnish officially certified copies thereof to any person who may make application therefor upon payment of the following fees:
“For each folio of transcript of a record_•_$0.15 American currency.
“For each official certification of a transcript_$0.25 American currency.”
General Order No. 177, explaining the above, is as follows:
“La palabra ‘records’ empleada en la Orden General No. 150, serie corriente, de este Cuartel General, así como su traducción *128‘archivos’ en lia versión castellana, deberá .entenderse que incluye toda clase de expedientes que directa o indirectamente se relacionen con cualquier asunto cuya documentación deba ■archivarse, ya esté terminado o pendiente de resolución.”
Tlie English text of General Order No. 177 reads:
"The word ‘records’ as used in General Orders No. 150, current series, these headquarters, and translated in the Spanish copy as ‘archivos/ is intended to include all documents (expendientes) of' every character which are connected with or relate to any case of record whether concluded or still pending.”
The literal translation of the English version of Order No. 177 into Spanish is the following:
‘‘La palabra ‘records,’ según está usada en la Orden General No. 150, serie corriente, de este Cuartel General, y traducida al texto español por la -de ‘archivos,’ es entendido que incluye todos los docu-mentos (expedientes) de cualquier carácter, que tengan conexión o relación.con cualquier caso de record, esté concluido o aun pendiente.”
The English text of General Order No. 177 gives the real meaning of the word “records,” as used in General Order No. 150. The records to which the latter refers include all documents of whatever character which are connected with or relate to any case of record, whether concluded or still pending.
It is apparent that the instruments of a protocol cannot he said to be connected with or to relate to any case of record concluded or pending.
Therefore, we are of the opinion that, following either the English or the Spanish text, it was not the intention of the Military Government to establish the right to inspect notarial protocols.
Such a right was not recognized by the Spanish notarial law formerly in force and promulgated in this island by a Royal Decree of October 29,1873. Section 32 of the same provides, among other things, as follows: ■
*129“Neither shall notaries permit any documents to be taken from their archives which are under their charge by reason of their office, nor shall they permit it or the protocol to be examined, in whole or in part, without a previous judicial decree, except by the interested persons who have ah acquired right, or their heirs or legal representatives. However, in the cases determined by law and by virtue of a judicial mandate they shall exhibit in. their archives the protocol or protocols, in order to attend by virtue thereof to the proceedings that may have been agreed upon.”
If it had been the intention of the Military Government to divest protocols of their private or secret character, as recognized by article 47 of the Organic Notarial Regulations, it would have so stated expressly without leaving any doubt. It must be admitted that General Order No. 150, after being explained by Order No. 177, left this right of inspection very doubtful, at least, and in case of doubt there can be no repeal of a prior statute which is plain and unambiguous. Nor does General Order No. 150 contain the repealing clause which is customary when new rights are created which are in conflict with former statutes. It seems to us that the military authority, which was then clothed with legislative power, did not intend to establish so radical a reform as that under consideration concerning notarial protocols and that if it had had such intention its language would have been more specific.
Moreover, General Order No. 8 of January 16, 1900, reads as follows:
“The provisions of General Orders No. 150 as amended by General Orders, No. 177, and General Orders, No. 198, series of 1899, these headquarters, are intended to apply only to official copies of documents on file in public offices as therein indicated, and to official certificates of the same, and are not to be construed as a revocation of the existing notarial tariff as modified by General Orders, No. 11, series of 1899, these headquarters, and as published in the Official Gazette of February 1, 1899.’.’
We have already referred to General Orders Nos. 150 and 377. General Order No. 198 provides, among other things, *130that the fees collected for transcripts of official records and official certificates of snob, transcripts shall he evidenced by revenue stamps, which shall be affixed to each document so certified.
As may be seen, General Order No. 8 makes it plain that although section 2 of General Order No. 150 fixes the fees to be collected by officers or custodians in charge of the records referred to in section 1 for certified copies of such records, the intention was that the provision should apply only to official copies of documents on file in. public offices and to official certificates of the same, and it should not be understood to be a repeal of the notarial tariff.
Notwithstanding the general character of section 11 of General Order No. 150, it should be applied only to official copies of documents on file in public offices and official certificates to the same and not to copies, and certificates issued by notaries; and this being so and it being clearly stated that notwithstanding the wording of section 2 of General Order No. 150 it is not applicable to notarial documents, we may also infer that section 1 is not applicable to such documents and that if it were, it would be applicable only to the public record which the notary might have in his possession, if any.
And it cannot be contended that by the construction given to section 1 of General Order No. 150 it would be inoperative as to notaries if they kept no records on file, for it would have no effect also as to the records of magistrates, for the courts and not magistrates keep the records and section 1 of General Order No. 150 provides that hereafter the records of all courts shall be open to the inspection of the public during office hours.
For the foregoing reasons the order appealed from should be

Reversed.

Mr. Justice Wolf concurred.
Mr. Justice Hutchison concurred in the result.
*131Mr. 'Justice del Toro dissented.
Mr. Justice Aldrey took no part in the decision.